


--------------------------------------------------------------------------------


 
Exhibit 10.1
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into on June 23, 2017 (“Execution Date”) by and between YMax Communications Corp
(the “Company”), a wholly owned indirect subsidiary of MagicJack VocalTec Ltd
(“magicJack”) and Dvir Salomon (the “Executive” and, together with the Company,
the “Parties”).
 
WHEREAS, Executive and the Company previously entered into a certain Employment
Agreement effective as of October 14, 2016 (the “Prior Employment Agreement”),
which the Parties desire to amend and restate in its entirety in accordance with
the terms set forth in this Agreement;
 
WHEREAS, the Company desires to employ the Executive in the capacity described
below and on the terms and conditions hereinafter set forth, and Executive
desires to accept continued employment subject to and on the terms and
conditions set forth in this Agreement; and
 
WHEREAS, both the Company and the Executive have read and understood the terms
and provisions set forth in this Agreement and have been afforded a reasonable
opportunity to review this Agreement with their respective legal counsel.
 
WHEREAS, the terms of this Agreement have been reviewed and approved by the
members of the Compensation Committee of the Board of Directors of magicJack
(the “Board”) and recommended by the Board for approval by the Company’s
shareholders in compliance with Amendment 20 to the Israeli Companies Law (the
“Companies Law”); and
 
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other valuable consideration the receipt and adequacy of which
is hereby acknowledged, the Parties hereby agree as follows:
 

1.
POSITION AND DUTIES.  The Company hereby agrees to employ the Executive in the
positions and titles of Executive Vice President and Chief Technology Officer
(“CTO”) of the Company effective as of the Effective Date, and the Executive
hereby agrees to be employed in such capacity. The Executive will perform all
duties and responsibilities inherent in the positions of Executive Vice
President and CTO. The Executive shall report directly to magicJack’s Chief
Executive Officer. He shall have all authority and responsibility commensurate
with the EVP & CTO titles.

 

2.
TERM OF AGREEMENT AND EMPLOYMENT. Subject to the provisions of this Agreement
regarding termination of employment, the term of the Executive’s employment
under this Agreement will terminate on March 9, 2020 “Employment Term.”

 

3.
DEFINITIONS.

 

A.
CAUSE.  For purposes of this Agreement, “Cause” for the termination of the
Executive’s employment hereunder shall be deemed to exist if, in the reasonable
judgment of magicJack’s Board: (i) the Executive commits fraud, theft or
embezzlement against the Company or any subsidiary or affiliate thereof; (ii)
the Executive commits a felony or a crime involving moral turpitude; (iii) the
Executive breaches any non-competition, confidentiality or non-solicitation
agreement with the Company or any subsidiary or affiliate thereof; (iv) the
Executive’s material breach of magicJack’s Insider Trading Policy or FD/Media
Policy, (v) the Executive breaches any of the terms of this Agreement and fails
to cure such breach within thirty (30) days after the receipt of written notice
of such breach from the Company; or (vi) the Executive engages in gross
negligence or willful misconduct that causes harm to the business and operations
of the Company or a subsidiary or affiliate thereof.

 

--------------------------------------------------------------------------------

 

B.
GOOD REASON.  Termination by the Executive of his employment for “Good Reason”
shall mean a termination by the Executive of his employment upon the occurrence
of one of the following events or conditions without the consent of the
Executive:

 
(i)          A material reduction in the authority, duties or responsibilities
of the Executive;
 
(ii)         Any material reduction in the Executive’s Annual Base Salary; or
 
(iii)        Any material breach of this Agreement by the Company.
 
Notwithstanding the foregoing, the Executive shall not be deemed to have
terminated his employment for Good Reason unless: (i) the Executive terminates
his employment no later than ninety (90) days following his initial discovery of
the above referenced event or condition which is the basis for such termination;
and (ii) the Executive provides to the Company a written notice of the existence
of the above-referenced event or condition which is the basis for the
termination within forty-five (45) days following his initial discovery of such
event or condition, and the Company fails to remedy such event or condition
within thirty (30) days following the receipt of such notice.
 

C.
CHANGE OF CONTROL.  For purposes of this Agreement, a “Change of Control” of the
Company shall be deemed to occur if there is a transaction in which (i) a Person
acquires ownership of stock that, together with stock held by such Person,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the stock of the Company; or (ii) a Person (other than a
Person controlled, directly or indirectly, by shareholders of the Company)
acquires fifty percent (50%) or more of the gross fair market value of the
assets of the Company over a twelve (12) week period.

 
For purposes of the above, the terms “Person” shall have the meaning ascribed to
such term in Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and
14(d) thereof, and shall include a “group” as defined in Section 13(d) thereof. 
It is intended that the definition of Change of Control complies with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and all
questions or determinations in connection with any such Change of Control shall
be construed and interpreted in accordance with the provisions of such
Regulations.  Notwithstanding the above, a Change of Control shall occur only if
it constitutes a “change of control” within the meaning of Section 409A of the
Code and the regulations promulgated thereunder.
 
2

--------------------------------------------------------------------------------

 

4.
COMPENSATION.

 

A.
ANNUAL BASE SALARY.  Executive shall be paid an annual base salary of $275,000,
subject to review each calendar year and possible increase in the Company’s sole
discretion, payable in equal twice monthly installments (the “Annual Base
Salary”).

 

B.
ANNUAL BONUS.  For each fiscal year of employment during which the Company
employs the Executive, Executive shall be eligible to receive a bonus (the
“Annual Bonus”) based on magicJack meeting certain performance criteria. 
Executive’s target annual bonus will equal fifty percent (50%) of Executive
Annual Base Salary (the “Target Annual Bonus”).  The Annual Bonus will range
from thirty-five percent (35%) to two hundred percent (200%) of the Target
Annual Bonus.  The Annual Bonus formula and performance criteria for calendar
year 2017 will be based: (i) fifty percent (50%) on magicJack meeting at least
eighty percent (80%) and up to one hundred and twenty percent (120%) of its
target revenue for the fiscal year; and (ii) fifty percent (50%) on magicJack
meeting at least eighty percent (80%) and up to one hundred and twenty percent
(120%) of its target EBITDA for the fiscal year.  A table showing the Target
Annual Bonus payable at various increments is attached hereto as Attachment A. 
The magicJack’s target revenue and target EBITDA shall be set forth in its 10-Q
for the first quarter of 2017 to be filed by magicJack in May of 2017.  The
Annual Bonus formula and performance criteria for calendar years 2018 and 2019
will be based: (i) one third (1/3) on magicJack meeting at least eighty percent
(80%) and up to one hundred and twenty percent (120%) of its target revenue for
the applicable fiscal year; (ii) one-third (1/3) on magicJack meeting at least
eighty percent (80%) and up to one hundred and twenty percent (120%) of its
target EBITDA for the applicable fiscal year, and (c) one-third (1/3) on
magicJack meeting at least eighty percent (80%) and up to one hundred and twenty
percent (120%) of another objective key performance indicator (the “KPI Target”)
for the applicable fiscal year to be determined by the Board, or the
Compensation Committee of the Board, after consultation with magicJack’s Chief
Executive Officer and Executive.  A table showing the Target Annual Bonus
payable at various increments for calendar years 2018 and 2019 is attached
hereto as Attachment B.  magicJack’s target revenue, target EBITDA and the KPI
Target for calendar years 2018 and 2019 shall be set forth in its 10-K for
calendar years 2017 and 2018 to be filed in March of 2018 and 2019. For purposes
of this Agreement, “EBITDA” shall mean earnings before interest, taxes,
depreciation and amortization calculated in accordance with generally accepted
accounting principles consistent with the application of such concepts in
developing magicJack’s annual budget, subject to adjustments for one-time
occurrences outside the ordinary course of business as deemed appropriate by
magicJack’s Compensation Committee.

 
 
3

--------------------------------------------------------------------------------

The Annual Bonus payable to Executive shall be paid no later than 2-1/2 months
following the end of the calendar year with respect to which the Annual Bonus
was earned.
 
Except as otherwise provided in Section 7 below, Executive shall only be
entitled to receive an Annual Bonus if Executive is employed by the Company
pursuant to this Agreement at the close of business on the last day of the
applicable fiscal year with respect to the Annual Bonus.
 
If magicJack’s financial statements are restated for a period for which an
Annual Bonus has been paid under the terms of this Agreement, the Annual Bonus
amount for such period will be re-calculated by magicJack (the “Recalculated
Bonus Amount”).  In any such event, the difference between the Annual Bonus in
question and the Recalculated Bonus Amount shall be paid to or refunded by the
Executive, as applicable, not later than sixty (60) days after the restatement,
provided that no such adjustments will be made at any time after the 2nd
anniversary of the Annual Bonus payment in question.
 

C.
SPECIAL TRANSACTION BONUS.  If the closing of a Change of Control occurs before
the one year anniversary of the Execution Date and Executive is employed by the
Company on the closing date, then Executive shall be paid within five (5) days
after the Change of Control a bonus (the “Special Transaction Bonus”) of up to
$420,833.33, which will be calculated pursuant to the criteria set forth in
Attachment C to this Agreement, provided that the Special Transaction Bonus will
be reduced by the amount of proceeds paid to Executive in connection with such
Change of Control in exchange for the restricted shares granted to Executive
under the Restricted Stock Agreement by and between Executive and magicJack
dated October 14, 2016 (the “Existing Restricted Stock Agreement”), other than
such shares which were vested upon the grant date of the Existing Restricted
Stock Agreement.  For the avoidance of doubt, the intent of the foregoing
sentence is that Executive’s Special Transaction Bonus shall be reduced by
amounts paid to him in exchange for the restricted shares issued to him under
the Existing Restricted Stock Agreement but only those shares that were subject
to vesting. The Special Transaction Bonus is in addition to any Annual Bonus
Executive may earn pursuant to Section 4(B) of this Agreement, or any Change of
Control Termination Payment or any Termination Payment Executive is entitled to
be paid pursuant to Section 7 of this Agreement.

 

5.
EXECUTIVE BENEFITS AND REIMBURSEMENTS; RELOCATION EXPENSES.  Executive will be
entitled to twenty (20) paid-time-off (PTO) days of vacation per fiscal year.
The Executive will be eligible to participate in, without action by the Board or
any committee thereof, any benefits and perquisites available to executive
officers of magicJack and its subsidiaries and affiliates, including any group
health, dental, life insurance, disability, or other form of executive benefit
plan or program of magicJack and its subsidiaries and affiliates now existing or
that may be later adopted by magicJack and its subsidiaries and affiliates
(collectively, the “Executive Benefits”). The Company shall reimburse Executive
for all ordinary and necessary business expenditures made by Executive in
connection with, or in furtherance of, Executive’s employment, including without
limitation all reasonable expenses incurred by Executive for re-location of his
residence, whether nationally or internationally, while Executive remains
employed by the Company. The business expenditure and other reimbursements
described above will be paid upon presentation by Executive of expense
statements, receipts, vouchers or such other supporting information as may from
time to time be reasonably requested by the Company.

 
 
4

--------------------------------------------------------------------------------

 

6.
EQUITY GRANT. The Company acknowledges and agrees that the Existing Restricted
Stock Agreement will remain in full force and effect following the Effective
Date hereof.  On the Execution Date, Executive shall be granted stock options to
purchase 175,566 shares of the Company’s common stock under the terms of the
Amended and Restated magicJack Vocaltec Ltd. 2013 Stock Incentive Plan (the
“Amended Plan”), at an exercise price equal to $9.51 per share (the “Options”),
provided that the Options shall be forfeited if the Amended Plan and its terms
are not approved by the shareholders of the Company within one (1) year
following the Execution Date. The Options will vest as set forth in the Option
Agreement granting the Options.

 

7.
TERMINATION.  Either the Executive or the Company may terminate the Executive’s
employment under this Agreement for any reason upon not less than thirty (30)
days prior written notice.

 

A.
TERMINATION OF EMPLOYMENT BY THE EXECUTIVE FOR GOOD REASON OR BY THE COMPANY
WITHOUT CAUSE.  Upon the termination of the Executive employment prior to a
Change of Control under this Agreement by the Executive for Good Reason or by
the Company without Cause, the Executive shall be entitled to be paid a
termination payment (the “Termination Payment”) equal to one (1) times the
aggregate of (i) Executive’s Annual Base Salary, and (ii) Executive’s Target
Annual Bonus, at the time of such termination.  The Termination Payment shall be
paid in a lump sum within fifteen (15) days after the Company’s receipt of a
general release that has become irrevocable as specified in Section 7(E)
following any termination pursuant to this Section 7(A).

 

B.
TERMINATION OF EMPLOYMENT BY RESIGNATION OF EXECUTIVE WITHOUT GOOD REASON, BY
THE COMPANY WITH CAUSE, DEATH OR DISABILITY. Upon the termination of the
Executive’s employment by the resignation of Executive without Good Reason, by
the Company with Cause, or Executive’s death, disability, or for any other
reason other than a reason described in Sections 7(A) or 7(C), the Executive
shall be due no further compensation other than what is due and owing through
the effective date of such Executive’s resignation or termination (including any
Annual Bonus that may be due and payable to the Executive).

 
5

--------------------------------------------------------------------------------

 
 

C.
TERMINATION OF EMPLOYMENT BY THE EXECUTIVE FOR GOOD REASON OR BY THE COMPANY
WITHOUT CAUSE FOLLOWING A CHANGE OF CONTROL.  If upon or within six (6) months
subsequent to a Change of Control, the Executive’s employment under this
Agreement is terminated by the Executive for Good Reason or by the Company
without Cause (“Change of Control Termination”), the Executive shall be entitled
to and paid a termination payment (the “Change of Control Termination Payment”)
equal to one (1) times the aggregate of (i) Executive’s Annual Base Salary, and
(ii) Executives Target Annual Bonus at the time of such termination. The Change
of Control Termination Payment shall be made within five (5) days after a Change
of Control Termination.

 

D.
PAYMENT REDUCTION UNDER SECTION 280G. Notwithstanding any other provision of
this Agreement, in the event that the Change of Control Termination Payment or
any payment or benefit received or to be received by Executive (whether pursuant
to the terms of this Agreement or any other plan, arrangement or agreement)
(collectively, the "Total Benefits") would be subject to the excise tax imposed
under Section 4999 of the Code (the “Excise Tax”), the Total Benefits shall be
reduced to the extent necessary so that no portion of the Total Benefits is
subject to the Excise Tax; provided, however, that no such reduction in the
Total Benefits shall be made if by not making such reduction, Executive’s
Retained Amount (as hereinafter defined) would be greater than Executive’s
Retained Amount if the Total Benefits are not so reduced.  In the event any such
reduction is required, the Total Benefits shall be reduced in the following
order: (i) the Change of Control Termination Payment and the Termination Payment
(pro rata to the extent more than one is payable), (ii) any other portion of the
Total Benefits that are not subject to Section 409A of the Code (other than
Total Benefits resulting from any accelerated vesting of equity-based awards),
(iv) Total Benefits that are subject to Section 409A of the Code in reverse
order of payment, and (v) Total Benefits that are not subject to Section 409A
and arise from any accelerated vesting of any equity-based awards.  All
determinations with respect to this Section 7(D) and the assumptions to be
utilized in arriving at such determination shall be made by an independent
public accounting firm with a national reputation in the United States that is
reasonably agreed to by the Executive and the Company (the “Accounting Firm”)
which shall provide detailed support and calculations both to the Company and to
Executive. The parties hereto hereby elect to use the applicable Federal rate
that is in effect on the date this Agreement is entered into for purposes of
determining the present value of any payments provided for hereunder for
purposes of Section 280G of the Code.  “Retained Amount” shall mean the present
value (as determined in accordance with sections 280G(b)(2)(A)(ii) and
280G(d)(4) of the Code) of the Total Benefits net of all federal, state and
local taxes imposed on Executive with respect thereto.

 

E.
GENERAL RELEASE OF CLAIMS.  Executive shall not be entitled to any Termination
Payment or Change of Control Termination Payment (each, a “Severance Payment”)
unless (i) Executive has executed and delivered to the Company a general release
of claims (in such form as the Executive and the Company shall reasonably agree)
(the “Release”) and, if applicable, such Release has become irrevocable under
the Age Discrimination in Employment Act (“ADEA”) and its terms not later than
fifty-six (56) days after the date of Executive’s termination of employment
hereunder.  Notwithstanding anything herein to the contrary, if the ADEA is
applicable to Executive, in the event such 56-day period falls into two (2)
calendar years, the Severance Payment shall not be paid until the second
calendar year but in no event later than 60 days following date of Executive’s
termination of employment.  The Company shall deliver to Executive a copy of the
Release not later than three (3) days after the Company’s termination of
Executive’s employment without Cause or Executive’s termination of Employment
for Good Reason.

 
 
6

--------------------------------------------------------------------------------

 
 

F.
NO OFFSET AND NO MITIGATION.  Executive shall not be required to mitigate any
damages resulting from a breach by the Company of this Agreement by seeking
other comparable employment. The amount of any payment or benefit provided for
in this Agreement shall not be reduced by any compensation or benefits earned by
or provided to Executive as a result of his employment by another employer.

 

G.
CONTINUING OBLIGATIONS AFTER TERMINATION.  Following termination of employment,
Executive shall have the following continuing obligations to the Company:  (i)
to cooperate in good faith with the Company, without any additional
compensation, with respect to any legal matters involving potential or actual
litigation relating to an event occurring during the Employment Term, and any
renewals thereof, of which event Executive has actual knowledge; and, (ii) for a
period of one (1) year after Executive’s last day of employment with the
Company, to cooperate in good faith with the Company, without any additional
compensation, to transfer and transition Executive's pending and prior work and
work-related information to a person designated by the Company.  The Company
agrees to make reasonable efforts to schedule such assistance at times that do
not interfere with Executive’s employment or other business activities, and to
reimburse Executive for reasonable travel costs incurred by Executive in
providing such assistance upon presentation by Executive of documentation
required by Company expense reimbursement policies.




8.
PIIA.  Executive acknowledges and agrees that Executive and the Company 
executed a Proprietary Information, Inventions, Non-Solicitation and
Non-Competition Agreement dated October 14, 2016 (the “PIIA”) and that the PIIA
shall remain in full force and effect in accordance with its terms throughout
Executive’s employment hereunder, and thereafter as set forth in the PIIA.

 

9.
VISA STATUS.  The Company shall use its commercially reasonable efforts to
assist the Executive in maintaining the material terms and conditions of his
U.S. employment visa throughout the Term.  Such efforts shall include
reimbursing Executive for reasonable fees and costs (including attorneys' fees)
associated with maintaining visa status, except in the event of a termination of
employment by Executive without Good Reason or by the Company for Cause.
Notwithstanding the foregoing, the Company shall have no obligation to maintain
the material terms and conditions of the visa status for Executive to the extent
the loss of visa status results in whole or in part from any actions of
Executive or any conditions of the visa which are in Executive's control and
which Executive fails to satisfy. The Company will also provide commercially
reasonable efforts to support Executive’s efforts to obtain a green card,
including funding Executive’s legal expenses in connection with such efforts.

 
 
7

--------------------------------------------------------------------------------

 

10.
REPRESENTATIONS; ACKNOWLEDGEMENTS.  The Executive hereby represents and warrants
to the Company that (i) the execution, delivery and full performance of this
Agreement by the Executive does not and will not conflict with, breach, violate
or cause a default under any agreement, contract or instrument to which the
Executive is a party or any judgment, order or decree to which the Executive is
subject; and (ii) upon the execution and delivery of this Agreement by the
Executive and the Company, this Agreement will be the Executive’s valid and
binding obligation, enforceable in accordance with its terms.  Executive
acknowledges receipt of magicJack’s Insider Trading Policy, FD/Media Policy and
Employee Handbook, each of which is applicable to employees of magicJack and its
direct and indirect subsidiaries (collectively, the “Company Policies”) and
agrees to abide by the terms of the Company Policies throughout the term of this
Agreement.

 

11.
INTENTIONALLY OMITTED.

 

12.
PRIOR EMPLOYMENT AGREEMENT; RESTRICTED STOCK AGREMENT. Executive acknowledges
and agrees that this Agreement amends and restates the terms of the Prior
Employment Agreement and that, subject to the provisions of Section 11 hereof,
the terms of the Prior Employment Agreement are hereby terminated and of no
further force and effect.

 

13.
ASSIGNMENT; THIRD PARTY BENEFICIARY.  This Agreement, and the Executive's rights
and obligations hereunder, may not be assigned, subcontracted, or delegated by
the Executive.  The Company may assign its rights, and delegate its obligations,
hereunder to any successor in interest.  The rights and obligations of the
Company under this Agreement shall inure to the benefit of and be binding upon
and enforceable by its respective successors and assigns. Neither the Executive
nor the Executive’s beneficiary or beneficiaries will have any right to receive
any compensation or other benefits under this Agreement, except at the time, in
the amounts and in the manner provided in this Agreement.  As used in this
Agreement, the term “successor” means any person, firm, corporation or other
business entity which at any time, whether by merger, purchase or otherwise,
acquires all or substantially all of the capital stock or assets of magicJack.

 

14.
PREVAILING PARTY FEES; GOVERNING LAW.  If either party breaches this Agreement,
or any dispute arises out of, arises under, or relates to, this Agreement, the
prevailing party shall be entitled to its reasonable attorneys' fees,
paralegals' fees, and costs, at all levels.  In the event of any litigation
arising out of or relating to this Agreement, the exclusive venue shall be in
Palm Beach County, Florida, and shall be governed by the laws of the State of
Florida, without regard to its choice of law principles, except where the
application of federal law applies, and shall be decided by a judge, not a
jury.  THE PARTIES SPECIFICALLY WAIVE THEIR RIGHT TO A TRIAL BY JURY. In the
event that either Party applies to seal any papers produced or filed in any
judicial proceedings to preserve confidentiality (the “Moving Party”), both
Parties hereby specifically agree (a) the Moving Party will provide the
attorneys for the other Party with copies of all such papers; (b) the other
Party will not oppose such application; and (c) the other Party will use his or
its best efforts to join such application.

 
 
8

--------------------------------------------------------------------------------

 
 

15.
ENTIRE AGREEMENT.  This Agreement, the PIIA and the Company Policies
(collectively, the “Executive Agreements”) constitute the only agreements
between Company and the Executive regarding the Executive’s employment by the
Company. The Executive Agreements supersede any and all other agreements and
understandings, written or oral, between the Company and the Executive regarding
the subject matter hereof and thereof. A waiver by either party of any provision
of this Agreement or any breach of such provision in an instance will not be
deemed or construed to be a waiver of such provision for the future, or of any
subsequent breach of such provision. This Agreement may be amended, modified or
changed only by further written agreement between the Company and the Executive,
duly executed by both Parties.

 

16.
NO WAIVER.  No failure to exercise, and no delay in exercising, any right, power
or privilege under this Agreement shall operate as a waiver, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
the exercise of any other right, power or privilege.  No waiver of any breach of
any provision shall be deemed to be a waiver of any preceding or succeeding
breach of the same or any other provision, nor shall any waiver be implied from
any course of dealing between the Parties.  No extension of time for performance
of any obligations or other acts hereunder or under any other agreement shall be
deemed to be an extension of the time for performance of any other obligations
or any other acts.  The rights and remedies of the Parties under this Agreement
are in addition to all other rights and remedies, at law or in equity, that they
may have against each other.  All rights are cumulative under this Agreement.




17.
SEVERABILITY; SURVIVAL.  In the event that any provision of this Agreement is
found to be void and unenforceable by a court of competent jurisdiction, then
such unenforceable provision shall be deemed modified so as to be enforceable
(or if not subject to modification then eliminated herefrom) to the extent
necessary to permit the remaining provisions to be enforced in accordance with
the Parties’ intention.

 

18.
NOTICES.  Any and all notices required or permitted to be given hereunder will
be in writing and will be deemed to have been given when deposited in United
States mail, certified or registered mail, postage prepaid. Any notice to be
given by the Executive hereunder will be addressed to the Company to the
attention of Chief Executive Officer at 222 Lakeview Avenue, Suite 1600, West
Palm Beach, FL 33401. Any notice to be given to the Executive will be addressed
to the Executive at the Executive’s residence address last provided by the
Executive to the Company. Either party may change the address to which notices
are to be addressed by notice in writing to the other party given in accordance
with the terms of this Section.

 
 
9

--------------------------------------------------------------------------------

 

19.
HEADINGS.  Section headings are for convenience of reference only and shall not
limit or otherwise affect the meaning or interpretation of this Agreement or any
of its terms and conditions.

 

20.
COUNTERPARTS/ELECTRONIC TRANSMISSION.  This Agreement may be signed in any
number of counterparts and transmitted via electronic means (email, facsimile,
etc.), each of which shall be an original but all of which together shall
constitute one and the same instrument.

 

21.
SECTION 409A COMPLIANCE.

 

A.
GENERAL.  It is the intention of both the Company and the Executive that the
benefits and rights to which the Executive is entitled pursuant to this
Agreement comply with Code Section 409A or exceptions thereto and the provisions
of this Agreement shall be construed in a manner consistent with that intention.
If the Executive or the Company believes, at any time, that any such benefit or
right that is subject to Code Section 409A does not so comply, it shall promptly
advise the other and shall negotiate reasonably and in good faith to amend the
terms of such benefits and rights such that they comply with Code Section 409A
(with the most limited possible economic effect on the Executive and on the
Company).

 

B.
DISTRIBUTIONS ON ACCOUNT OF SEPARATION FROM SERVICE.  To the extent required to
comply with Code Section 409A, any payment or benefit required to be paid under
this Agreement on account of termination of the Executive’s service (or any
other similar term) shall be made only in connection with a “separation from
service” with respect to the Executive within the meaning of Code Section 409A.

 

C.
NO ACCELERATION OF PAYMENTS.  Neither the Company nor the Executive,
individually or in combination, may accelerate any payment or benefit that is
subject to Code Section 409A, except in compliance with Code Section 409A and
the provisions of this Agreement, and no amount that is subject to Code Section
409A shall be paid prior to the earliest date on which it may be paid without
violating Code Section 409A.

 

D.
SIX MONTH DELAY FOR SPECIFIED EMPLOYEES. In the event that the Executive is a
“specified employee” (as described in Code Section 409A), and any payment or
benefit payable pursuant to this Agreement constitutes deferred compensation
under Code Section 409A, then, to the extent required to comply with Section
409A of the Code, no such payment or benefit shall be made before the date that
is six months after the Executive’s “separation from service” (as described in
Code Section 409A) (or, if earlier, the date of the Executive’s death). Any
payment or benefit delayed by reason of the prior sentence shall be paid out or
provided in a single lump sum at the end of such required delay period in order
to catch up to the original payment schedule.

 
 
10

--------------------------------------------------------------------------------

 

E.
TREATMENT OF EACH INSTALLMENT AS A SEPARATE PAYMENT.  For purposes of applying
the provisions of Code Section 409A to this Agreement, each separately
identified amount to which the Executive is entitled under this Agreement shall
be treated as a separate payment. In addition, to the extent permissible under
Code Section 409A, any series of installment payments under this Agreement shall
be treated as a right to a series of separate payments.

 

F.
REIMBURSEMENTS AND IN-KIND BENEFITS.  With respect to reimbursements and in‑kind
benefits that may be provided under the Agreement (the “Reimbursement Plans”),
to the extent any benefits provided under the Reimbursement Plans are subject to
Section 409A, the Reimbursement Plans shall meet the following requirements:

 
(i)           Reimbursement Plans shall use an objectively determinable,
nondiscretionary definition of the expenses eligible for reimbursement or of the
in-kind benefits to be provided;
 
(ii)           Reimbursement Plans shall provide that the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during the Executive’s
taxable year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided, however, that
Reimbursement Plans providing for reimbursement of expenses referred to in Code
Section 105(b) shall not fail to meet the requirement of this Section 17(F)(ii)
solely because such Reimbursement Plans provide for a limit on the amount of
expenses that may be reimbursed under such arrangements over some or all of the
period in which Reimbursement Plans remain in effect;
 
(iii)          The reimbursement of an eligible expense is made on or before the
last day of Executive’s taxable year following the taxable year in which the
expense was incurred; and
 
(iv)          The right to reimbursement or in-kind benefits under the
Reimbursement Plans shall not be subject to liquidation or exchange for another
benefit.
 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]
 
11

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement under seal on the dates written below.
 
MAGICJACK VOCALTEC LTD.
 
Signature:   /s/ Don Carlos Bell III
 
Name:          Don Carlos Bell III
 
Title:            Chief Executive Officer
 
Dated:         June 23, 2017
 
 
EXECUTIVE
 
Signature:   /s/ Dvir Salomon
 
Name:          Dvir Salomon
 
Dated:         June 23, 2017
 
12

--------------------------------------------------------------------------------

 
ATTACHMENT A
 
% of Revenue Target
   
Annual Target Bonus*
   
% of EBITDA Target
   
Annual Target Bonus*
                       
<80
%   
$
-
   
<80
%   
$
-
   
80
%
 
$
24,062.50
     
80
%
 
$
24,062.50
   
81
%
 
$
26,296.88
     
81
%
 
$
26,296.88
   
82
%
 
$
28,531.25
     
82
%
 
$
28,531.25
   
83
%
 
$
30,765.63
     
83
%
 
$
30,765.63
   
84
%
 
$
33,000.00
     
84
%
 
$
33,000.00
   
85
%
 
$
35,234.38
     
85
%
 
$
35,234.38
   
86
%
 
$
37,468.75
     
86
%
 
$
37,468.75
   
87
%
 
$
39,703.13
     
87
%
 
$
39,703.13
   
88
%
 
$
41,937.50
     
88
%
 
$
41,937.50
   
89
%
 
$
44,171.88
     
89
%
 
$
44,171.88
   
90
%
 
$
46,406.25
     
90
%
 
$
46,406.25
   
91
%
 
$
48,640.63
     
91
%
 
$
48,640.63
   
92
%
 
$
50,875.00
     
92
%
 
$
50,875.00
   
93
%
 
$
53,109.38
     
93
%
 
$
53,109.38
   
94
%
 
$
55,343.75
     
94
%
 
$
55,343.75
   
95
%
 
$
57,578.13
     
95
%
 
$
57,578.13
   
96
%
 
$
59,812.50
     
96
%
 
$
59,812.50
   
97
%
 
$
62,046.88
     
97
%
 
$
62,046.88
   
98
%
 
$
64,281.25
     
98
%
 
$
64,281.25
   
99
%
 
$
66,515.63
     
99
%
 
$
66,515.63
   
100
%
 
$
68,750.00
     
100
%
 
$
68,750.00
   
101
%
 
$
72,187.50
     
101
%
 
$
72,187.50
   
102
%
 
$
75,625.00
     
102
%
 
$
75,625.00
   
103
%
 
$
79,062.50
     
103
%
 
$
79,062.50
   
104
%
 
$
82,500.00
     
104
%
 
$
82,500.00
   
105
%
 
$
85,937.50
     
105
%
 
$
85,937.50
   
106
%
 
$
89,375.00
     
106
%
 
$
89,375.00
   
107
%
 
$
92,812.50
     
107
%
 
$
92,812.50
   
108
%
 
$
96,250.00
     
108
%
 
$
96,250.00
   
109
%
 
$
99,687.50
     
109
%
 
$
99,687.50
   
110
%
 
$
103,125.00
     
110
%
 
$
103,125.00
   
111
%
 
$
106,562.50
     
111
%
 
$
106,562.50
   
112
%
 
$
110,000.00
     
112
%
 
$
110,000.00
   
113
%
 
$
113,437.50
     
113
%
 
$
113,437.50
   
114
%
 
$
116,875.00
     
114
%
 
$
116,875.00
   
115
%
 
$
120,312.50
     
115
%
 
$
120,312.50
   
116
%
 
$
123,750.00
     
116
%
 
$
123,750.00
   
117
%
 
$
127,187.50
     
117
%
 
$
127,187.50
   
118
%
 
$
130,625.00
     
118
%
 
$
130,625.00
   
119
%
 
$
134,062.50
     
119
%
 
$
134,062.50
   
120
%
 
$
137,500.00
     
120
%
 
$
137,500.00
 
>120
%   
$
137,500.00
   
>120
%   
$
137,500.00
 
*Based on Target Bonus of $137,500
                 

 
13

--------------------------------------------------------------------------------

 
ATTACHMENT B


% of Revenue Target
   
Annual Target Bonus*
   
% of EBITDA Target
   
Annual Target Bonus*
   
% of KPI Target
   
Annual Target Bonus*
                                   
<80
%   
$
-
   
<80
%   
$
-
   
<80
%   
$
-
   
80
%
 
$
16,041.67
     
80
%
 
$
16,041.67
     
80
%
 
$
16,041.67
   
81
%
 
$
17,531.27
     
81
%
 
$
17,531.27
     
81
%
 
$
17,531.27
   
82
%
 
$
19,020.87
     
82
%
 
$
19,020.87
     
82
%
 
$
19,020.87
   
83
%
 
$
20,510.47
     
83
%
 
$
20,510.47
     
83
%
 
$
20,510.47
   
84
%
 
$
22,000.07
     
84
%
 
$
22,000.07
     
84
%
 
$
22,000.07
   
85
%
 
$
23,489.67
     
85
%
 
$
23,489.67
     
85
%
 
$
23,489.67
   
86
%
 
$
24,979.27
     
86
%
 
$
24,979.27
     
86
%
 
$
24,979.27
   
87
%
 
$
26,468.87
     
87
%
 
$
26,468.87
     
87
%
 
$
26,468.87
   
88
%
 
$
27,958.47
     
88
%
 
$
27,958.47
     
88
%
 
$
27,958.47
   
89
%
 
$
29,448.07
     
89
%
 
$
29,448.07
     
89
%
 
$
29,448.07
   
90
%
 
$
30,937.67
     
90
%
 
$
30,937.67
     
90
%
 
$
30,937.67
   
91
%
 
$
32,427.27
     
91
%
 
$
32,427.27
     
91
%
 
$
32,427.27
   
92
%
 
$
33,916.87
     
92
%
 
$
33,916.87
     
92
%
 
$
33,916.87
   
93
%
 
$
35,406.47
     
93
%
 
$
35,406.47
     
93
%
 
$
35,406.47
   
94
%
 
$
36,896.07
     
94
%
 
$
36,896.07
     
94
%
 
$
36,896.07
   
95
%
 
$
38,385.67
     
95
%
 
$
38,385.67
     
95
%
 
$
38,385.67
   
96
%
 
$
39,875.27
     
96
%
 
$
39,875.27
     
96
%
 
$
39,875.27
   
97
%
 
$
41,364.87
     
97
%
 
$
41,364.87
     
97
%
 
$
41,364.87
   
98
%
 
$
42,854.47
     
98
%
 
$
42,854.47
     
98
%
 
$
42,854.47
   
99
%
 
$
44,344.07
     
99
%
 
$
44,344.07
     
99
%
 
$
44,344.07
   
100
%
 
$
45,833.67
     
100
%
 
$
45,833.67
     
100
%
 
$
45,833.67
   
101
%
 
$
48,125.37
     
101
%
 
$
48,125.37
     
101
%
 
$
48,125.37
   
102
%
 
$
50,417.07
     
102
%
 
$
50,417.07
     
102
%
 
$
50,417.07
   
103
%
 
$
52,708.77
     
103
%
 
$
52,708.77
     
103
%
 
$
52,708.77
   
104
%
 
$
55,000.47
     
104
%
 
$
55,000.47
     
104
%
 
$
55,000.47
   
105
%
 
$
57,292.17
     
105
%
 
$
57,292.17
     
105
%
 
$
57,292.17
   
106
%
 
$
59,583.87
     
106
%
 
$
59,583.87
     
106
%
 
$
59,583.87
   
107
%
 
$
61,875.57
     
107
%
 
$
61,875.57
     
107
%
 
$
61,875.57
   
108
%
 
$
64,167.27
     
108
%
 
$
64,167.27
     
108
%
 
$
64,167.27
   
109
%
 
$
66,458.97
     
109
%
 
$
66,458.97
     
109
%
 
$
66,458.97
   
110
%
 
$
68,750.67
     
110
%
 
$
68,750.67
     
110
%
 
$
68,750.67
   
111
%
 
$
71,042.37
     
111
%
 
$
71,042.37
     
111
%
 
$
71,042.37
   
112
%
 
$
73,334.07
     
112
%
 
$
73,334.07
     
112
%
 
$
73,334.07
   
113
%
 
$
75,625.77
     
113
%
 
$
75,625.77
     
113
%
 
$
75,625.77
   
114
%
 
$
77,917.47
     
114
%
 
$
77,917.47
     
114
%
 
$
77,917.47
   
115
%
 
$
80,209.17
     
115
%
 
$
80,209.17
     
115
%
 
$
80,209.17
   
116
%
 
$
82,500.87
     
116
%
 
$
82,500.87
     
116
%
 
$
82,500.87
   
117
%
 
$
84,792.57
     
117
%
 
$
84,792.57
     
117
%
 
$
84,792.57
   
118
%
 
$
87,084.27
     
118
%
 
$
87,084.27
     
118
%
 
$
87,084.27
   
119
%
 
$
89,375.97
     
119
%
 
$
89,375.97
     
119
%
 
$
89,375.97
   
120
%
 
$
91,666.67
     
120
%
 
$
91,666.67
     
120
%
 
$
91,666.67
 
>120
%   
$
91,666.67
   
>120
%   
$
91,666.67
   
>120
%   
$
91,666.67
 
*Based on Target Bonus of $137,500
                         

 
14

--------------------------------------------------------------------------------

ATTACHMENT C
 
Special Transaction Bonus Calculation
 
A Special Transaction Bonus as described in Section 4(C) of the Agreement will
be calculated for a “Change of Control” as described in Section 3(C)(i) based on
the per share purchase price, or for a “Change of Control” as described in
Section 3(C)(ii) based on the per share enterprise value, as follows:
 

·
Price/value less than $8.50 per share – $0;

 

·
Price/value $8.50 – $9.50 per share - $283,333.33

 

·
Price/value greater than $9.50 per share - $420,833.33

 


 
15

--------------------------------------------------------------------------------